Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 September 2021 has been entered.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins (2018/0272445) in view of Charlez (EP 2,641,683), Fulghum, Jr.(3,626,477), Fulghum, Jr. (3,506,043), Beckham (2,779,325) and Edwards et al.(28,068).
Firstly, Examiner notes that Applicant calls his device a saw, but it is actually more akin to a shear or splitter.  A saw will make multiple reciprocations/rotations thru a workpiece to remove saw chips from a kerf.  Applicant’s device is a blade that slices thru a workpiece in one stroke, like a shear or splitter.

a drive unit having a drive shaft (162) operably connectable to a motive source (30) and a transmission (178-210, and casing) operably connected to the drive shaft, the transmission having an input side (at drive shaft 162), an output side (at 224), and an output shaft (224) extending from the output side, the output shaft having a central longitudinal axis and being rotatable by rotation of the drive shaft in a cutting direction of rotation; 
an anvil (24) connected to the output side of the transmission of the drive unit and having an arm with a free end extending laterally away from the central longitudinal axis of the drive shaft and the output side of the transmission in a way the arm is laterally positionable against a tree extending upwardly from a ground surface (it is capable of cutting trees in this fashion); and 
a blade (28) connected to the output shaft of the transmission, the blade having an arcuate outer peripheral edge (see figure 1) 

wherein rotation of the blade in the cutting direction of rotation causes the blade (28) to move transversely with respect to the anvil (24) so the 

Examiner takes Official Notice that it is well known for cutting tools like Perkins to employ teeth on the moving blades, and for the teeth to be oriented in the direction of cutting.
A first example of this is Charlez, who shows a pivoting shear blade (5) with teeth oriented in the cutting direction.
A second example of this is Fulghum ‘477, who shows a pivoting shear blade with teeth (68) oriented in the cutting direction.
A third example of this is Fulghum ‘043, who shows a pivoting shear blade with teeth (see figure 1) oriented in the cutting direction.
A fourth example of this is Beckham, who shows a pivoting shear blade (34) with teeth oriented in the cutting direction.
A fifth example of this is Edwards, who shows a pivoting shear blade (G) with teeth (see figure 7) oriented in the cutting direction.
Examiner has cited numerous references, both to show how common it is, and since each does it in a different way.  Additional references can be cited if challenged, as this is common.
It would have been obvious to one of ordinary skill to have modified Perkins by adding teeth to the shearing blade, and for the teeth to extend the length of the cutting edge as is spirals, and for the teeth to be oriented in the direction of rotation, as taught by Charlez, Fulghum ‘477, Fulghum ‘043, Beckham, Edwards and others.  Motivation to add the teeth is manifold.  Firstly, the teeth can help prevent the workpiece from 
In regard to claims 3 and 8, note the end of paragraph 0039 “The motor transmission 154 may be chosen based on a desired speed for cutting operations (i.e., the speed at which the blade 28 is driven) and a desired torque for the blade 28. Accordingly, multiple different transmissions 154 that meet desired parameters may be used. In some embodiments, the motor transmission 154 may be configured such that the power shear tool 20 can be operated in one or mode modes (e.g., high speed, medium speed, low speed, etc.).  From this, we can see that the speed of the blade is a known results effective variable.  Those desiring quick cuts will arrange the gears such that the rotational speed of the blade is high.  Those desiring high torque will arrange the gears such that the rotational speed of the blade is low.  Accordingly, it would have been obvious to set the blade speed at most any rotational speed, including one RPM, in order to have a high torque blade for difficult-to-cut material.
With respect to claim 6, see claim 1 above, and note that the motor has its own transmission (154).  The first drive shaft can be the drive shaft that goes from the motor (30) to the motor transmission (154), and the second drive shaft can be shaft 162.  There are several others ways to label the parts as different 1st and 2nd shafts, as there are numerous shafts in the tool.

Claims 4,5,9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins (2018/0272445) in view of Charlez (EP 2,641,683), Fulghum, .
In regard to claims 4 and 5, Perkins employs a planetary gear system to slow down the RPMs, instead of a cycloid gear system.
Examiner takes Official Notice that cycloid gear systems are known for the same purpose of slowing down the RPMs.  An example is DuBose (abstract and elsewhere).  Additional examples can be provided if challenged, as this is common.
It would have been obvious to one of ordinary skill to have replaced Perkin’s planetary gear system with a cycloid gear system, as is taught by DuBose and others, since they are known for the same purpose, and since a cycloid gear system experiences reduced gear backlash and thus has a longer lifespan.  Cycloid gears are also better for heavier loads.
With respect to claims 5 and 10, see the rationale for claims 3 and 8 above.

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s  amendments have overcome the New Matter objections and rejections, but necessitated the new prior art rejections.

Made of record but not relied on is a patent to Liu showing a pertinent powered shear.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724